Exhibit 10.1

FOURTH AMENDMENT TO

AMENDED AND RESTATED $650,000,000 WAREHOUSING CREDIT

AND SECURITY AGREEMENT

among

WALKER & DUNLOP, LLC

as Borrower,

WALKER & DUNLOP, INC.

as Parent,

and

THE LENDERS PARTY HERETO,

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

and

PNC CAPITAL MARKETS LLC,

as Lead Arranger and Sole Bookrunner

Dated: June 17, 2015

 

 



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO AMENDED AND RESTATED WAREHOUSING CREDIT

AND SECURITY AGREEMENT

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED WAREHOUSING CREDIT AND SECURITY
AGREEMENT (this “Fourth Amendment”) is made effective as of the 17th day of
June, 2015, by and among WALKER & DUNLOP, LLC, a Delaware limited liability
company (“Borrower”), WALKER & DUNLOP, INC., a Maryland corporation (“Parent”),
the lenders party to the Credit Facility Agreement defined below (the “Lenders”)
and PNC BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent for
the Lenders under the Credit Facility Agreement (hereinafter referred to in such
capacity as the “Administrative Agent”).

R E C I T A L S

WHEREAS, the Lenders and Borrower are parties to that certain Amended and
Restated Warehousing Credit and Security Agreement, dated as of June 25, 2013,
by and among Borrower, Parent, the Lenders and the Administrative Agent (the
“Original Credit Facility Agreement”), as amended by that certain First
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
dated as of December 20, 2013 (the “First Amendment”), that certain Second
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of June 17, 2014 (the “Second Amendment”) and that certain Third
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of August 26, 2014 (the “Third Amendment”, and the Original Credit
Facility Agreement, as amended by the First Amendment, Second Amendment and
Third Amendment, is herein referred to as the “Credit Facility Agreement”),
whereby upon the satisfaction of certain terms and conditions set forth therein,
the Lenders agreed to make Warehousing Advances from time to time, up to the
Warehousing Credit Limit (each such term as defined in the Credit Facility
Agreement).

WHEREAS, Borrower has requested, and the Administrative Agent and the Lenders
have agreed, pursuant to the terms hereof, to modify certain terms of the Credit
Facility Agreement as set forth in this Fourth Amendment.

NOW, THEREFORE, for and in consideration of the premises, the mutual entry of
this Fourth Amendment by the parties hereto and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

Section 1. Recitals. The Recitals are hereby incorporated into this Fourth
Amendment as a substantive part hereof.

Section 2. Definitions. Terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Facility Agreement.

Section 3. Amendments to Credit Facility Agreement. The Credit Facility
Agreement is hereby amended as follows:



--------------------------------------------------------------------------------

(a) Section 1.2 of the Credit Facility Agreement is hereby deleted and replaced
with the following:

“The Warehousing Commitment expires on the earlier of (“Warehousing Maturity
Date”): (a) June 22, 2016 (the “Stated Maturity Date”), on which date the
Warehousing Commitment will expire of its own term and the Warehousing Advances
together with all accrued and unpaid interest and costs and expenses will become
due and payable without the necessity of Notice or action by Lenders; and
(b) the date the Warehousing Commitment is terminated and the Warehousing
Advances become due and payable under Section 10.2(a) or 10.2(b).

Section 4. Ratification, No Novation, Effect of Modifications. Except as may be
amended or modified hereby, the terms of the Credit Facility Agreement are
hereby ratified, affirmed and confirmed and shall otherwise remain in full force
and effect. Nothing in this Fourth Amendment shall be construed to extinguish,
release, or discharge or constitute, create or effect a novation of, or an
agreement to extinguish, release or discharge, any of the obligations,
indebtedness and liabilities of Borrower or any other party under the provisions
of the Credit Facility Agreement or any of the other Loan Documents, unless
specifically herein provided.

Section 5. Amendments. This Fourth Amendment may be amended or supplemented by
and only by an instrument executed and delivered by each party hereto.

Section 6. Waiver. The Lenders shall not be deemed to have waived the exercise
of any right which they hold under the Credit Facility Agreement unless such
waiver is made expressly and in writing (and no delay or omission by any Lender
in exercising any such right shall be deemed a waiver of its future exercise).
No such waiver made as to any instance involving the exercise of any such right
shall be deemed a waiver as to any other such instance, or any other such right.
Without limiting the operation and effect of the foregoing provisions hereof, no
act done or omitted by any Lender pursuant to the powers and rights granted to
it hereunder shall be deemed a waiver by any Lender of any of its rights and
remedies under any of the provisions of the Credit Facility Agreement, and this
Fourth Amendment is made and accepted without prejudice to any of such rights
and remedies.

Section 7. Governing Law. This Fourth Amendment shall be given effect and
construed by application of the law of the Commonwealth of Pennsylvania.

Section 8. Headings. The headings of the sections, subsections, paragraphs and
subparagraphs hereof are provided herein for and only for convenience of
reference, and shall not be considered in construing their contents.

Section 9. Severability. No determination by any court, governmental body or
otherwise that any provision of this Fourth Amendment or any amendment hereof is
invalid or unenforceable in any instance shall affect the validity or
enforceability of (i) any other such provision or (ii) such provision in any
circumstance not controlled by such determination. Each such provision shall be
valid and enforceable to the fullest extent allowed by, and shall be construed
wherever possible as being consistent with, applicable law.

 

2



--------------------------------------------------------------------------------

Section 10. Binding Effect. This Fourth Amendment shall be binding upon and
inure to the benefit of the Administrative Agent, the Borrower, the Parent, the
Lenders, and their respective permitted successors and assigns.

Section 11. Counterparts. This Fourth Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
shall constitute one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Fourth Amendment under their respective seals as of the day and year first
written above.

 

WALKER & DUNLOP, LLC, as Borrower By: /s/ Stephen P. Theobald Name: Stephen P.
Theobald Title: Executive Vice President, Chief Financial Officer and Treasurer
WALKER & DUNLOP, INC., as Parent By: /s/ Stephen P. Theobald Name: Stephen P.
Theobald Title: Executive Vice President, Chief Financial Officer and Treasurer
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Lender By: /s/ Donald Thomas Name: Donald Thomas
Title: AVP WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender By: /s/ John Nelson
Name: John Nelson Title: Managing Director

Signature Page - Fourth Amendment to Amended and Restated Warehousing Credit and
Security Agreement